98 N.J. 319 (1985)
486 A.2d 846
JANE M. WILLIAMS, AN INDIVIDUAL, APPELLANT,
v.
BOARD OF EDUCATION OF THE TOWNSHIP OF DEPTFORD, GLOUCESTER COUNTY, A BODY CORPORATE AND POLITIC OF THE STATE OF NEW JERSEY, RESPONDENT.
The Supreme Court of New Jersey.
Argued January 7, 1985.
Decided January 28, 1985.
*320 Steven R. Cohen argued the cause for appellant (Selikoff & Cohen, attorneys; John E. Collins, of counsel; Barbara E. Riefberg, on the brief).
Betsy G. Shain argued the cause for respondent (Capehart & Scatchard, attorneys; Alan R. Schmoll, of counsel).
Regina A. Murray, Deputy Attorney General, argued the cause for State Board of Education (Irwin I. Kimmelman, Attorney General of New Jersey, attorney; James J. Ciancia, Assistant Attorney General, of counsel).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the majority opinion of the Appellate Division, reported at 192 N.J. Super. 31 (1983). The dissenting opinion below did not address the Appellate Division majority's dictum that the Board of Education should be permitted to recoup moneys paid to appellant because of an erroneous interpretation of N.J.S.A. 18A:30-2.1. That issue is therefore not before us, see R. 2:2-1(a)(2), and we express no view on it.
For affirmance  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN and GARIBALDI  6.
For reversal  None.